Citation Nr: 0126731	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  95-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for spinal stenosis at 
L3-L4.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
disability of the left foot.

3.  Entitlement to an increased rating for low back strain, 
rated noncompensable (0 percent) prior to October 23, 2000, 
and 20 percent disabling from October 23, 2000. 

4.  Entitlement to an increased (compensable) rating for 
otitis media of the left ear.


REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to March 1961, and from January 1962 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  The Board in 
August 1996 and January 1999 remanded the case to the RO for 
further development.  On both occasions the issue before the 
Board was entitlement to an increased (compensable) rating 
for low back strain.  

In August 1996, the Board referred the issue of service 
connection for spinal stenosis to the RO for further 
consideration.  In January 1999, the Board asked the RO to 
provide a statement of the case on this issue and on the 
issue of an increased rating for otitis media.  The RO in 
March 1999 issued the statement of the case and the veteran 
completed a timely appeal on both issues in May 1999.  The 
March 1999 statement of the case also included the issue of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for a disability of the 
left foot.  The veteran's appeal in May 1999 was timely as to 
this issue and it is properly before the Board. 

The record shows that the RO in March 1998 denied entitlement 
to an increased (compensable) rating for bilateral hearing 
loss.  The RO in April 1998 notified the veteran and he did 
not file a notice of disagreement.  
The RO in January 2001 denied an increased rating and 
notified the veteran through a supplemental statement of the 
case issued on February 1, 2001.  The next reference to this 
issue is the representative informal hearing presentation in 
September 2001.  

The record shows that the RO in January 2001 granted an 
increased rating of 20 percent for lumbosacral strain, 
effective October 23, 2000, and continued the 0 percent 
rating prior to October 23, 2000.  The RO notified the 
veteran through the supplemental statement of the case issued 
on February 1, 2001.  The next reference to the effective 
date for increase is the veteran's statement dated April 25, 
2001, which the RO received on April 27th, wherein he 
disagreed with the effective date for the 20 percent rating.  
The representative mentioned this issue in the September 2001 
informal hearing presentation and also argued for a current 
higher rating for the veteran's low back strain.  

The issue of an increased rating for low back strain was 
initially before the Board in August 1996 and remains on 
appeal as the veteran has not withdrawn the appeal.  The 
veteran is presumed to be seeking the highest rating, the 
recent increase to 20 percent notwithstanding as it did not 
cover the entire time period of this appeal.  See AB v. 
Brown, 6 Vet, App. 35 (1993).

The issues of an increased (compensable) rating for bilateral 
hearing loss and the effective date for the 20 percent rating 
for lumbosacral strain were new issues contained in the 
February 2001 supplemental statement of the case.  The 
veteran was advised that he must perfect an appeal within 60 
days.  Since he did not do so the issue of an increased 
rating for bilateral hearing loss is not properly before the 
Board at this time.  38 C.F.R. § 20.302(c).  A final rule to 
permit the Board to address such matters in the first 
instance has been issued but is not as yet in effect.  In any 
event the authority is discretionary, not mandatory.  See 66 
Fed. Reg. 53339-53340 (Oct. 22, 2001) and 66 Fed. Reg. 17840 
(April 4, 2001) (regulation clarifying that the Board may 
address questions related to its jurisdiction in the first 
instance).  See also Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), quoting in Willis v. Brown, 6 Vet. App. 433, 435 
(1994) that the operative word "may" in a regulation 
clearly indicates discretion).  

Therefore, the matter is referred to the RO for initial 
consideration in order to afford the veteran an additional 
level of administrative review should he wish to contest the 
timeliness issue.  An RO determination of nontimely filing of 
a notice of disagreement or substantive appeal is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101.

However, the issue of an increased rating for lumbosacral 
strain, in essence, subsumes the collateral issue of the 
effective date for the rating increase.  Thus, the Board must 
review the disability rating for the remainder of the appeal 
period prior to the current effective date for the 20 percent 
rating. 

The issues of entitlement to service connection for a 
disability of the left foot and entitlement to an increased 
(compensable) rating for otitis media of the left ear are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Spinal stenosis at L3-L4 is not shown by competent 
evidence to be causally related to the veteran's military 
service or a service-connected low back strain disability.

2.  The RO denied entitlement to service connection for a 
disability of the left foot when it issued an unappealed 
rating decision in August 1968.

3.  Evidence received since the August 1968 decision bears 
directly or substantially upon the issue at hand; the 
evidence is not essentially duplicative or cumulative in 
nature, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  An ascertainable increase in low back strain producing 
severe impairment with functional loss due to pain and marked 
limitation of motion was initially demonstrated prior to 
October 23, 2000.


CONCLUSIONS OF LAW

1.  Spinal stenosis at L3-L4 was not incurred in or 
aggravated by service nor shown to be proximately due to, the 
result of, or aggravated by a service-connected low back 
strain disability.  38 U.S.C.A. §§  1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  Evidence received since the August 1968 decision wherein 
the RO denied entitlement to service connection for a 
disability of the left foot is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C. §§ 
5104, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).

3.  The criteria for an increased rating of 40 percent for 
low back strain prior to October 23, 2000 and thereafter have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for spinal stenosis at L3-L4

Factual background

Service connection has been in effect for chronic lumbosacral 
strain since December 1967.  

The record shows that the initial reference to spinal 
stenosis coincided with treatment that followed a low back 
injury the veteran sustained in late 1988.  The extensive 
treatment record obtained from APH, MD, shows medical 
treatment beginning in 1982 for various complaints with no 
diagnosis of low back strain in any report through early 
1988.  

During a hospitalization in late 1988 regarding persistent 
headaches. the lumbosacral spine films were read as negative.  
The past medical history did not mention low back strain.  
When he was hospitalized in June 1989, the diagnosis was 
lumbar radiculitis with lumbar strain.  It was reported that 
his past medical history was unremarkable for previous back 
problems.  He reportedly sustained a back injury on board a 
train in November 1988.  In early 1990 he underwent a lumbar 
laminectomy for spinal stenosis, L3-L4.  

The physician wrote to an attorney in January 1990, after the 
veteran's lumbar surgery, that it was his belief the 
veteran's back problem was causally related to the injuries 
he sustained in November 1988.  The physician's report to the 
attorney in January 1991 referenced litigation against a 
railroad company.  The physician opined that the lumbar spine 
would probably not require further surgery, that the 
condition was "pretty well fixed" and would probably 
persist for the indefinite future.  

A medical statement in March 1992 Dr. APH referred to 
residuals of lumbar strain with bilateral radiculitis, and 
reported considerable spasm and moderately restricted motion 
of the lower spine.  A June 1992 medical statement mentioned 
moderate spasm with limitation of low back motion with pain.  
Dr. APH stated that the veteran continued to manifest 
residuals of a ruptured lumbar disc.  The report of 
hospitalization in June 1992 for a flare-up of low back and 
bilateral leg pain shows the final diagnoses were residuals 
of lumbar stenosis and status postoperative decompressive 
laminectomy with spinal epidural blocks.  

Hearing testimony in 1995 did not identify any physician's 
opinion linking spinal stenosis to the service-connected 
disability.  A VA examiner in 1996 opined that the service-
connected back injury did not lead to the spinal stenosis.  


The veteran in August 1997 argued that had he not had the 
prior back injury, he would not have suffered the major low 
back injury in 1988, and that he was being penalized for a 
natural reaction to self-protection.  At the Board hearing in 
1998, he disputed the conclusion of the VA examiner in 1996, 
and recalled that physicians had related a back problem to 
the injury in service.  He stated that a physician, Dr. APH, 
said his back problem was an aggravation of the injuries in 
1962 and 1965.  When asked later in the hearing regarding the 
opinion of the VA examiner, he recalled no other VA opinion 
(T 2, 11, 20-21, 27-28).

In his appeal, the veteran asserted it was his contention 
that if his back were not injured in service, the subsequent 
injuries he sustained would not have occurred.  He said it 
was his contention that all of the back problems present 
currently originated with the early injuries.

A VA examiner in 1999 reported the veteran's history of back 
injury during military service, a twisting injury in 1988 on 
a train and surgery in 1989 for spinal stenosis.  After 
examination, the diagnosis was chronic low back pain 
secondary to related chronic lumbosacral strain.  

The examiner said that the veteran's "cervical file" was 
reviewed before, during and after the examination.  The 
examiner stated that the evidence was contradictory regarding 
the veteran's spinal stenosis.  The examiner did not feel 
that the back strain, which the veteran had on active duty, 
was causally related to spinal stenosis, alleged or 
otherwise.  

The VA examiner in October 2000 reported no evidence of 
spinal stenosis found during examination.  The examiner 
opined that X-rays and computerized tomographic (CT) scan of 
the lumbosacral spine did not reveal evidence of spinal 
stenosis and that the limitation of range of motion and pain 
were primarily due to chronic lumbosacral strain.



Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claim 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence likely 
exists, or was brought to the attention of the RO or the 
Board, but not requested.  

The RO notified the appellant of the evidence needed to 
substantiate the claim through a statement of the case, and 
other correspondence pertinent to the current claim.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim, and in fact did so.  The appellant also 
presented testimony at a hearing before a Member of the Board 
and earlier before a RO hearing officer.  

The argument for compensation is not a purely legal question, 
which the VCAA would not affect.  See for example Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  The veteran was given 
ample opportunity to identify evidence that could support the 
claim, but he did not identify or provide such evidence.  
After the Board hearing the RO in 1999 invited him to 
identify evidence and he did not do so.  Thus, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The veteran has 
not indicated the likely existence of any evidence that has 
not already been obtained that would be crucial in the claim 
from the standpoint of substantiating the claim under 
applicable law or VA regulations.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, the veteran has not 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).  

The record contains VA medical examinations on the question 
of service connection for spinal stenosis and a comprehensive 
record of treatment that Dr. APH provided from the early 
1980's to the early 1990's.  This record included reports of 
medical history and medical opinion.  


Although the RO correspondence could have been more 
comprehensive in stating applicable law and regulations, the 
basis for the decision against service connection was clearly 
conveyed to the veteran and his representative.  The record 
does not reveal any confusion on the veteran's part regarding 
the basis for the denial of his claim or the evidence needed 
to support his claim.  

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim on a direct and secondary basis.  The Board 
has not overlooked the recently published VA regulations that 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim for service connection for spinal 
stenosis at L3-L4 under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


Service connection for spinal stenosis at 
L3-L4.

The appellant is service connected for a low back strain.  
Under 38 C.F.R. § 3.310(a) secondary service connection is to 
be awarded when a disability is proximately due to or the 
result of a service-connected disease or injury.  See Evans 
v. West, 12 Vet. App. 22, 29 (1998) (establishing secondary 
service connection requires evidence that the alleged current 
disorder is proximately due to or the result of the service-
connected condition).  

The Board has thoroughly reviewed the record on appeal and, 
for the following reasons, concludes that the appellant is 
not entitled to service connection as the evidence 
preponderates against the claim.  

Although the record contains several statements by the 
appellant that his spinal stenosis is related to his service-
connected low back strain or a continuation of the process 
that began in service, these statements, even when contained 
in examination reports, do not constitute competent evidence 
of an etiological relationship between spinal stenosis and 
his service-connected low back strain disability. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The record also contains the reports from October 1996 and 
September 1999 VA examinations for spine disorders in which 
the examiners concluded that the appellant's spinal stenosis 
is not related to his low back strain.  The examiners 
interviewed the veteran and examined him, reviewed the 
relevant history and then opined that there is no 
relationship between the two disorders.  He advised them of 
the history of injury in military service and in the late 
1980's.  Upon review of these evaluations, it appears that 
the examiners based their independent assessments against a 
nexus on the veteran's history and examination of the spine.  
He did not advise either examiner of any medical information 
that would be relevant to the examiner to insure an informed 
determination.  

In denying the appellant's claim, the Board essentially 
attributes substantial weight to the opinions rendered by the 
examiners in 1996 and 1999.  The negative nexus opinions are 
not speculative, and were rendered in the context of 
orthopedic examinations.  There is no positive nexus opinion 
or any definitive opinion provided by an examiner in favor of 
the claim.  Even if the Board accepted without corroboration 
that the veteran were told that spinal stenosis could result 
from a low back strain, the record shows no clinical opinion 
of a nexus to the level of impairment from low back strain 
that the veteran has manifested.  

Essentially the VA examiners opined that the low back strain 
could not account for the veteran's spinal stenosis.  It 
appears from the comprehensive evaluations directed to this 
question that clinicians found no plausible orthopedic basis 
for his spinal stenosis as a manifestation of, or causally 
related to the service-connected low back strain.  

In any event, there is a competent medical opinion against 
the claim which is not refuted.  Thus, it is not implausible 
from the record to conclude the probative evidence 
preponderates against the claim.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (it is the responsibility of the Board 
to assess the credibility and weight to be given to 
evidence.). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury.  Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence is generally required for the claimant to prevail.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). Lay testimony cannot 
provide such medical evidence because lay persons are not 
competent to offer medical opinions. See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Grottveit, 5 Vet. App. at 93.  The 
credibility of the evidence presented in support of a claim 
is generally presumed.  See Elkins, 12 Vet. App. at 219 
(citing Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)). 

In summary, the veteran cannot prevail on the merits because 
there is no competent evidence that his spinal stenosis at 
L3-L4 is proximately due to or the result of his service-
connected low back strain, muchless aggravated thereby.  
Allen, supra.  Nor is there competent evidence linking spinal 
stenosis to military service.

The only evidence of a nexus is the veteran's own belief.  
Even assuming that a physician made a general statement of 
potential causation, he is not competent to provide an 
opinion as to medical nexus.  See Stadin, Heuer, and 
Grottveit, all supra.  Thus, neither the above mentioned VA 
examination reports nor any other competent evidence of 
record indicates a connection between the veteran's service-
connected low back strain and the lumbar spinal stenosis.  

The Board must also point out the obvious credibility issue 
raised in the record.  The veteran asserted in hearing 
testimony to the Board that the physician who treated him for 
spinal stenosis linked the disability to the low back strain.  

However, the records from Dr. APH, which predate the 1988 
spine injury and continue through 1992, show no such 
inference or opinion and, in fact, do not refer to a low back 
strain linked to service.  For example, the physician 
reported in 1989 that the veteran had no prior history of 
back problems.  Then, in 1990 he advised an attorney that the 
veteran's current back problems were the result of the injury 
in 1988.  

The medical reports from the early and mid 1980's are also 
unremarkable for any history of low back strain or 
contemporaneous diagnosis.  The veteran supported this claim 
in writing with his own opinion of causation without arguing 
that medical evidence supported him.  It is noteworthy that 
he did not respond to a VA request for records after the 
Board hearing where he asserted or inferred that a physician 
advised him or informed him of a potential for a low back 
strain-spinal stenosis relationship.  There is the obvious 
contradiction between the substance of the opinion Dr. APH 
gave to the veteran's attorney, apparently to support 
litigation against the railroad company, and the veteran's 
assertion of support for his claim with VA.  From the record 
it does not appear that Dr. APH had any knowledge of a 
preexisting low back strain disability, which contradicts the 
veteran's implicit assertion that he had such knowledge and 
relied on it to form an opinion supporting the veteran.   

In light of these inconsistencies on material facts, the 
Board may reasonably assign little credibility to his 
statements of a link to the service-connected low back strain 
as competent medical evidence.  The appellant has failed to 
show through competent medical evidence that a current spinal 
stenosis disability is proximately due to or the result of a 
service connected disability, muchless aggravated thereby or 
a manifestation of the service-connected low back strain.  
The two VA examinations are substantial evidence against the 
claim.  

In any event, the veteran is required to submit medical nexus 
evidence to support the claim, and he is advised that the 
discrediting of evidence contrary to the granting of service 
connection does not alone serve as evidence that supports 
service connection.  Wandel v. West, 11 Vet. App. 200, 206 
(1998).  

In obtaining the opinions in 1996 and 1999, the Board in 
effect recognized the medical complexity of the case.  The 
Board observes that the RO made a diligent effort to obtain 
an adequate record.  The RO did complete development and the 
Board has not been alerted to evidence probative in the 
determination of service connection that is likely available 
but that has not as yet been obtained.  The Board must 
observe that the VA opinions took into account the veteran's 
complaints and pertinent history.  It appears the examiners 
responded to the specific question set forth regarding 
service connection.  

In summary, there is no medical opinion to establish a likely 
nexus between the service-connected low back strain 
disability and the development of spinal stenosis at L3-L4 or 
that the spinal stenosis is otherwise linked to military 
service.  The veteran's often repeated argument of a nexus is 
not supported in competent nexus evidence that took into 
account his disability.  As with any piece of evidence, which 
included the veteran's assertions of causation in writing and 
testimony, the credibility and weight to be attached to 
specific evidence is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In similar manner, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's spinal stenosis at L3-L4 is 
related to service or secondary to his service-connected low 
back strain.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

It is well established that lay observation is not sufficient 
to establish a medical diagnosis or causation.  The Board 
finds for the reasons stated that the competent evidence does 
preponderate against the claim, and the claim should be 
denied.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection fir spinal stenosis at L3-L4.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection  for a 
disability of the left foot.

Factual background

The evidence which was of record prior to the August 1968 
rating decision wherein the RO denied entitlement to service 
connection for a disability of the left foot is reported in 
pertinent part below.

The veteran filed his initial VA claim for service connection 
of a disability of the left foot in December 1967.  He 
described the disability as "Foot trouble, left foot 
metatarsal area" and reported treatment in January 1966.  

The service medical records included several medical 
examination reports.  A September 1960 examination for 
enlistment showed normal feet on the clinical evaluation and 
no medical history of foot trouble.  The March 1961 
examination for release from active duty for training showed 
normal feet on the clinical evaluation.  There was no 
elaboration for the history of foot trouble.  A January 1962 
examination for enlistment noted normal feet and no history 
of foot trouble.  An examination in 1964 for reenlistment 
showed a deformity of the right fourth toe and left second 
toe, and that deformity of toes was reported in the summary 
of defects and diagnoses.  The elaboration on the history of 
foot trouble noted broken toes that caused trouble when 
walking.  The separation examination completed late in 1967 
showed normal feet on the clinical evaluation.  The 
elaboration for a history of foot trouble noted the veteran 
wore metatarsal pads.

The RO received other service medical records from a request 
to a military hospital.  The records showed a podiatry 
consultant in September 1966 reported an impression of 
classical Morton's neuralgia, fourth toe of the left foot.  
The report showed that the veteran was wearing footgear too 
small that compressed his forefoot, and resulted in 
impingement neuralgia.  The consultation request noted the 
complaint of pain in the left fourth toe with prolonged 
walking or standing, and symptomatic pes planus.  

On the initial VA examination the veteran reported that his 
left foot felt "pretty good".  VA obtained X-rays of both 
feet.  The left foot showed an abnormal configuration of the 
proximal phalanx of the second toe, considerable bony 
condensation of the shaft, and a slightly larger metatarsal 
head.  The radiology examiner felt these findings suggested a 
congenital, developmental anomaly with no evidence of active 
bone or joint disease.  There was marked shortening of the 
right fourth metatarsal that was described as consistent with 
a congenital, developmental anomaly with no intrinsic bone or 
joint disease.  

The orthopedic examiner noted a complaint of left foot pain 
with walking, and that the veteran reported becoming aware of 
burning sensation under the toes of the left foot in 1966.  
He stated that he saw a number of podiatrists and was told to 
wear a larger shoe.  He claimed to have numbness of the 
fourth toe and burning on standing as well as with walking.  
The examiner reported tenderness to palpation in the area 
between the third and fourth metatarsal heads of the left 
foot with hypesthesia to pin prick along the fourth and fifth 
toes on the left.  The examiner stated that no pathology was 
noted on the X-rays of the left foot.  The impression was 
probable interdigital neuroma between the third and fourth 
interspace of the left foot.

The RO in August 1968 denied the claim for service connection 
for a disability of the feet which it characterized as "foot 
trouble" after it considered the service medical records and 
a contemporaneous VA medical examination.  The RO found that 
the veteran had a congenital or developmental anomaly of the 
feet that was a constitutional or developmental abnormality 
and as such was not a disability under the law. 


The notice letter issued in August 1968 (VA Form 20-822) had 
several enclosures including a VA Form 21-6782.  A VA Form 
21-6798 (Disability Award) on file noted that service 
connection was denied for a foot condition that was not a 
disability under the law for compensation.  The notice was 
sent to the veteran at his address of record. 

The evidence associated with the claims file subsequent to 
the August 1968 rating decision wherein the RO denied 
entitlement to service connection for a disability of the 
left foot is reported in pertinent part below.

Thereafter, private medical treatment records dated during 
1970 and 1971 did not mention the left foot.  A 1972 VA 
examination radiology interpretation for the second toe shows 
findings were probably secondary to old trauma or chronic 
inflammatory changes.  

The VA examiner in 1974 noted full range of motion of all 
toes and good muscle strength according to tension tests as 
far as plantar flexion and dorsiflexion of both large toes 
were concerned.  A notation in May 1975 directed to low back 
complaints noted no neurological deficit and "o.k." heel 
and toe walking.  A VA neurology examination in 1977 and 
orthopedic examination in 1979 were unremarkable for the left 
foot.

The record was supplemented with private treatment records 
from the early 1980's through the early 1990's that were 
pertinently unremarkable regarding the left foot.  

The veteran in May 1997 requested that the RO consider a 
claim for a left foot condition.  In a formal claim in 
September 1997 he requested an examination and stated that 
the left foot condition was shown in the service medical 
records.  

The RO in March 1998 denied the claim on the basis that there 
was no new and material evidence.  The notice of disagreement 
was received in May 1998.  

The veteran submitted several lay statements in 1998 from 
persons who, in essence, had knowledge of or had observed his 
physical limitations from disorders including the left foot.  
The statement of the case in March 1999 advised him that the 
previous denial of the left foot condition was based on 
medical findings that indicated a congenital or developmental 
anomaly.  He was advised that he had failed to provide 
evidence showing incurrence or aggravation of a left foot 
condition in service. 

The veteran asserted in his appeal that VA treated him for 
the left foot with a metatarsal lift.  He asserted that nerve 
damage occurred in military service where he was issued 
improper footwear.  

VA medical records in November 1996 show the veteran 
complained of a left foot problem and a bad nerve between the 
toes.  It was reported in a December 1998 clinical record 
that he had difficulty weight bearing on the left foot 
because of a Morton's neuroma.  It was reported that he wore 
shoe inserts in the past to accommodate the neuroma.  He had 
fair range of motion of the left foot and tenderness to 
palpation over the juncture of the third and fourth toes on 
the left.  The impression was gait deviation due to neuroma.  

A VA examiner in May 2000 stated that the claims file was not 
available.  The history obtained from the veteran was 
consistent with his previously stated recollections.  He 
complained of numbness and a burning sensation that was 
aggravated with walking or standing.  There was mild weakness 
of the left foot, but it was noted that he did not receive 
any special treatment or use a supportive arch.  The examiner 
noted that he was able to walk tiptoe and heel without 
difficulty, and had diminished sensory in the second, third 
and fourth toes.  He had a slight deformity of the proximal 
phalanx of the left second toe.  The X-rays were reported as 
showing a slight deformity of the proximal phalanx of the 
left second toe and shortening of the right fourth toe.  It 
was reported that the deformity of the proximal phalanx of 
the left second toe may be due to neuroma.  The diagnosis was 
deformity of the proximal phalanx, left second toe, and 
numbness of the left second, third and fourth toe likely due 
to residual neuroma.  



A VA examiner in October 2000 noted that the veteran had some 
sensory loss in the plantar aspect of the left second, third 
and fourth toes due to neuroma.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. 

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review. 


If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

38 U.S.C.A. § 5103A(f) of the VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) provides that 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Re. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.


The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the Court erred in adopting the test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Analysis
Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475. § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  Congress 
recently passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  The new law specifically enumerates the requirements 
of the duty to assist.  VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions, and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The application of the new law 
to situations that involve prior final rating decisions is 
discussed below. 


New and material evidence

The veteran seeks to reopen his claim for service connection 
for a left foot disability, a claim that the RO denied 
initially in August 1968.  In essence, when the RO finally 
denies a claim, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented 
or there is clear and unmistakable error (CUE) in a prior 
determination.  

It is not alleged that the RO committed CUE in the August 
1968 decision, and there is no argument for any nonstatutory 
basis to find the initial determination in 1968 nonfinal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), Simmons v. West, 14 
Vet. App. 84, 91 (2000), Tetro v. Gober, 14 Vet. App. 100 
(2000) and Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).

The Board has considered the applicability of the VCAA, which 
amplifies the duty to notify and assist under section 5103A.  
However, the Board must note that the Act, by its terms, does 
not require the Board to reopen a claim where new and 
material evidence has not been submitted.  The veteran has 
been afforded ample assistance in the development of the 
claim.  

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally-denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The August 1968 RO decision is the pertinent 
determination regarding a left foot disability.  

At the time of the August 1968 RO decision, the evidence 
showed that the veteran was evaluated during service for left 
foot manifestations and a neuroma was mentioned.  There was 
evidence of a problem with the left foot from information 
compiled on medical examinations but no reference to neuroma.  
The VA examination provided inconsistent interpretation of 
the radiology evidence for the left foot and the clinical 
examiner diagnosed interdigital neuroma but no congenital or 
developmental defect.  However, the RO considered the claim 
on the merits in August 1968 and denied it.  

Since August 1968, the veteran's record has been supplemented 
with the veteran's statements and VA medical records not 
previously on file.  The clinical evidence shows no 
congenital defect in the forefront of diagnoses for the left 
foot, but rather a neuroma as the etiology for his 
complaints.  The Board must also point out that the veteran's 
military hospital records were received before the 1968 
decision, but were not acknowledged in the rating decision.  

What has changed since the August 1968 RO decision is the 
interpretation of the applicable test for new and material 
evidence as a result of the Hodge decision.  

There is the veteran's reference to treatment in service 
which is supported in the service medical records.  This is 
truthful and constitutes probative evidence.  There are the 
recent medical reports that confirm he has a residual 
neuroma.  However, the VA examiner's conclusion that the 
neuroma resulted from a deformity of the proximal phalanx of 
the second toe did not address the etiology for the 
deformity.  

In view of this evidence, which does not more likely than not 
show only a congenital defect of the left foot, the Board 
finds that new and material evidence has been submitted to 
warrant reopening the veteran's claim for service connection.  
The evidence received since the 1968 RO decision is not 
essentially cumulative of earlier evidence.  The RO in 1968 
did not account for the neuroma expressly, although rejection 
of service inception on the basis of incurrence or 
aggravation consideration is implied from the decision and 
evidence on file.

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen a claim.  
The additional evidence regarding the claimed disability of 
the left foot is not cumulative, passing the first test.  The 
additional evidence viewed with that previously of record is 
new and material evidence as it does bear directly and 
substantially upon the issue at hand, and not being solely 
duplicative or cumulative, it is significant and must be 
considered in order to decide the merits of the claim fairly.  
This evidence shows the continuation of the neuroma diagnosis 
and also contains evidence of toe deformity that was 
previously of record.  However the current record does not 
link the left foot manifestations to a congenital or 
developmental defect or other preexisting disorder.
The additional evidence, which is not exclusively medical, is 
not essentially cumulative of earlier evidence.  There is 
evidence of the veteran's belief that he has a left foot 
disorder linked to military service, which is unchanged from 
his earlier contentions and which finds support in the 
treatment reports.  As required under Barnett, the Board has 
reviewed the recent RO determination and finds new and 
material evidence is submitted.  In any event, the Board's 
determination on a different theory of new and material 
evidence would be permitted.  See also Voerth v. West, 13 
Vet. App. 117 (1999); Black v. Brown, 10 Vet. App. 279, 284 
(1997) and Meyer v. Brown, 9 Vet. App. 425, 431-32 (1996).  

The additional evidence collectively, viewed liberally, adds 
pertinent information to previously reviewed evidence 
regarding a left foot disability.  Its significance in the 
current framework for adjudication of claims such as the 
veteran's is addressed in the remand portion of this 
decision.  The additional evidence is new and material as 
defined by the regulation.  

VA must proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter of service 
connection for a left foot disability pending the completion 
of additional development that is addressed below in the 
remand portion of this decision.  The Board believes that the 
claim requires additional development in view of the current 
state of the record in order to meet the duty to assist, and 
such development is addressed in the remand portion of the 
decision.


Increased rating for low back strain

Factual background

The veteran filed a claim for increase in August 1992 that he 
did not pursue after the RO asked for evidence.  He then 
filed another claim for increase late in 1993 that he 
supported with extensive private treatment records beginning 
in the early 1980's.  

There was a reference to back pain and signs of lumbar 
radiculopathy in June 1989, followed by several reports in 
the early 1990's that refer to a back injury in a train 
accident late in 1988, followed by decompressive laminectomy 
early in 1990.  Private medical records in March 1992 
referred to considerable spasm and moderately restricted 
motion as residuals of lumbar strain.  The private hospital 
summary in June 1992 noted he was admitted for one of the 
persistent flare-ups of low back and bilateral leg pain.  The 
final diagnoses were residuals of lumbar stenosis status 
postoperative decompressive laminectomy with spinal epidural 
blocks.  VA records all dated in 1990 showed one reference to 
low back pain late in 1990.

The report of VA hospitalization in February 1994 shows the 
veteran complained of increased back pain over several weeks.  
It was reported that he had a history of back problems 
secondary to his disc problem status post surgery.  He said 
the pain radiated to the thighs and he denied any weakness or 
incontinence.  The examination showed a surgical scar in the 
lumbosacral area, tenderness to palpation in the left 
paraspinal area, and a nonfocal neurologic examination.  He 
was admitted with the clinical diagnosis of lumbosacral pain, 
and he received a heating pad for his back.  He walked 
around, although bed rest was advised.  According to the 
record, he left the next day without informing anyone.  The 
diagnoses included lumbosacral pain.  

A VA examiner in 1994 reported the veteran had a laminectomy 
in 1991 for spinal stenosis, and had a history of back injury 
in the military service.  He complained of unremitting back 
pain and limited flexibility that required him to get out of 
a car at least every hour when riding.  He complained that he 
had to sleep on his left side because of pain.  The examiner 
found no postural abnormality or fixed deformity and 
unremarkable musculature of the back.  Forward flexion was 22 
degrees, extension 158 degrees (from 180), left lateral 
flexion 10 degrees, right lateral flexion 16 degrees, 
rotation to the left 18 degrees and rotation to the right 21 
degrees.  

According to the report there was objective evidence of pain 
on motion.  Knee jerks and ankle jerks were 1+ on both sides, 
and the Babinski sign was negative.  X-rays of the 
lumbosacral spine were read as showing well-maintained 
intervertebral height and distances, no evidence of 
compression fractures or spondylolisthesis, intact pedicles 
and sacroiliac joints, and unremarkable soft tissues.  The 
diagnosis was residual effects of severe back strain.

The RO in August 1994 continued the noncompensable rating 
upon finding that the increased low back symptoms were the 
result of an injury the veteran sustained in 1988.  The 
record shows that the service-connected low back strain was 
consistently rated under Diagnostic Code 5295 with the 
noncompensable evaluation in effect since November 1974.  He 
completed a timely appeal in 1994, and testified regarding 
his back symptoms early in March 1995.

The Board remand in 1996 asked for current treatment evidence 
and an examination to describe the manifestations of the 
service-connected low back strain disability.  The VA 
examiner late in 1996 completed a comprehensive review of the 
relevant medical history.  The examiner noted the current 
complaints of radiating pain on the left side, limited 
ambulating capability, and increased pain with sneezing.  The 
examiner found the veteran in no acute distress with no sign 
of scoliosis, pelvic tilt or paralumbar spasm.  Range of 
motion was reported as flexion voluntarily restrained with 
fingertips to approximately 11/2 feet, extension 20 degrees, 
lateral bending 30 degrees and rotation 40 degrees.  The 
examiner felt that the straight leg raising was voluntarily 
restricted.  Current X-ray showed minimal degenerative 
osteoarthritis of the lumbar spine, disc space well-
maintained and total laminectomy of L3 to the upper end of 
L4.  According to the examiner, complaint of hip pain was 
nonanatomical and contradictory.  

The diagnoses were low back strain in 1962, subsided with no 
residuals according to the record; residuals of lumbar 
laminectomy in 1990 nonservice-connected; no spinal stenosis.  
The examiner felt it was abundantly clear that the veteran's 
current problem was strictly on the basis of occupational 
injury in 1973, and nonoccupational injury in 1988.  


The RO in December 1996 and January 1997 letters asked the 
veteran to identify treatment sources for his back disorder.  
A record entry dated in March 1997 noted he had not responded 
to the request.  The RO obtained VA clinical records dated in 
1996 that showed complaints of back pain.  A letter from the 
veteran dated in March 1997 had a copy of a lumbar magnetic 
resonance imagine (MRI) that was read as showing degenerative 
disc narrowing at L2-L3 through L4-L5, and posterior soft 
tissue changes that were felt to be consistent with 
arachnoiditis.  There was no evidence of disc herniation, 
there was asymmetric disc bulge at L3-L4, and minimal spinal 
stenosis at L4-L5 with mild disc bulging and facet 
hypertrophy.  

The veteran submitted several lay statements in 1998 from 
persons who, in essence, had observed limitations from his 
back disorder.  The Board hearing testimony recalled his low 
back symptoms, severe pain that had worsened, and difficulty 
sleeping and walking (T12-13, 16, 22-23, and 31-32).  The 
Board remand in 1999 asked for the RO to have the veteran 
provide additional treatment records, and have an examiner 
describe the symptoms attributed to the low back strain.  

The RO in February 1999 asked the veteran to furnish 
additional medical evidence and provided authorization forms 
to facilitate the release of such information.  Private 
hospital records for an admission in 1998 did not contain an 
evaluation of the low back. 

VA clinical records contained a November 1998 MRI report with 
impressions of small disc bulges at L3-L-4 and L4-L5, 
postoperative laminectomy defects posterior to the L2-L4 
vertebral bodies, and degenerative disc disease with 
desiccation at L3-L4.  X-rays were read as showing mild 
spondylosis and narrowing of the L3-L4 disc, no fractures or 
lytic lesions.  

Chronic low back pain was noted in November 1996.  June 1998 
notes report complaints of low back pain down the left leg to 
the foot, and limitation of motion.  The assessment was 
chronic low back pain.  Other reports show low back pain 
complained of during 1997.

VA examined the veteran in September 1999.  He complained of 
radiating low back pain and giving way of the leg.  He 
reported need of a walking cane, muscle relaxers and heat.  
The examiner recorded a history of injury during military 
service and surgery in the late 1980's for spinal stenosis.  

The examiner reported a well-healed surgical scar in the 
midline of the lumbar area.  There was diffuse lumbar 
tenderness.  Seated straight leg raising gave pain in the 
lumbar area at 90 degrees.  The ranges of motion were forward 
flexion of 40 degrees and lateral bending of 20 degrees on 
each side, with pain on all maneuvers.  His heel and toe gait 
was described as good, but with low back pain experienced.  
The toe gait was asymptomatic.  

The examiner found no muscle weakness or atrophy, and 
stocking glove paresthesia on the right lower limb.  The 
examiner noted the veteran described some tingling about the 
mid aspect of the left foot.  His deep tendon reflexes were 
symmetrical and active, and no Babinski was appreciated.  The 
examiner said that on X-ray, the area of the laminectomy was 
not immediately apparent, but that the X-rays were read as 
normal.  The impression was chronic low back pain secondary 
to related lumbosacral strain.

The examiner provided an addendum in June 2000 wherein he 
stated that the veteran may have mild to moderate 
disabilities as a result of the pain associated with low back 
injury in military service, although the degree of pain was 
hard to assess.  The examiner noted the MRI in early 1997 and 
late 1998, and stated that the veteran may currently be 
having symptoms from the degenerative condition in his lower 
back and arachnoiditis.  The examiner felt that overall, 
although he recovered from the fall in 1962, subsequently he 
had injuries to the low back lifting a motor boat, and an 
automobile accident around 1966 or 1967.

A VA examiner in October 2000 stated that the claims file was 
reviewed and reported the pertinent medical history regarding 
the spine beginning with the veteran's military service.  The 
examiner noted the veteran was unemployed since 1982, and had 
been a computer service engineer for three years.  

The veteran complained of constant dull pain, which was 
aggravated with movement, lifting certain weight and bending.  
He had difficulty with pain after climbing several steps.  He 
also complained of pain from the back extending to the back 
of the leg, and at times to the left foot.  He also 
complained of stiffness and weakness, and that his back was 
easily fatigued.  He reported no incoordination, but said at 
times a sudden spasm caused a temporary loss of balance.  He 
reported that he had flare-ups at least three times a month 
that lasted on average two or three days, and that he could 
not leave the house or drive during this time.  

On examination, he walked with a cane but had a normal gait 
and posture.  He could walk on tiptoes but had difficulty 
with heel walking.  There was no evidence of redness or 
discoloration.  Manipulation of the lumbosacral spine 
revealed muscle spasm with pain from L3 to the sacral region.  
The lower extremities were graded as 4/5 sensory with no 
evidence of radiculopathy, and equal knee and ankle jerks.  
The examiner stated that muscle strength against gravity and 
force was equal and rather normal.  No evidence of muscle 
loss was seen in the lower extremities.  Straight leg raising 
developed pain in the lower spine at 60 degrees.  The range 
of motion was painless forward flexion 0-50 degrees with pain 
from 50-60 degrees of passive motion.  Extension was 0-15 
degrees.  Lateral flexion was painless on both sides from 0-
20 degrees, and painful with passive motion from 20-25 
degrees.  Rotation to both sides was described as painless 
from 0-15 degress, and with pain from 15 to 20 degrees of 
passive motion.  

The examiner said that the veteran was asked to do a few 
minutes of exercise with forward flexion, and when he showed 
sign of fatigue, the ranges of motion were reevaluated and 
remained essentially unchanged.  The examiner reported X-ray 
and CT scan for the lumbosacral spine.  

The diagnoses were chronic lumbosacral strain with limitation 
range of motion; status post lumbar laminectomy with residual 
degenerative arthritis; no evidence of spinal stenosis found 
during examination.  The examiner opined that X-rays and CT 
scan of the lumbosacral spine did not reveal evidence of 
spinal stenosis, and that the limitation of range of motion 
and pain were primarily due to chronic lumbosacral strain.  

The RO in January 2001 granted a 20 percent rating under 
Diagnostic Code 5292 for chronic lumbosacral strain with 
limitation of range of motion effective October 23, 2000.  
The 0 percent rating was continued prior to October 23, 2000.  
It was stated in the rating decision that the effective date 
was based on the date it was factually ascertainable the 
disability had increased in severity.  The rating board 
explained that the effective date was based on confirmed 
medical opinion on October 23, 2000 that the veteran's pain 
and loss of motion were attributed to his chronic lumbosacral 
strain.  The RO rating board mentioned that he had additional 
symptomatology more associated with degenerative changes and 
laminectomy that were not service-connected.  

The representative in July 2001 argued that the limitation of 
motion should be considered severe.  The representative 
contended that the fatigability shown would more nearly 
approximate the highest schedular rating under Diagnostic 
Code 5292, unless the amount attributed to service-connected 
and nonservice-connected disorders could be more precisely 
ascertained.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2001).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.




Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289, a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  




Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5 (2001).


Analysis

Duty to assist

As noted previously the VCAA redefines the obligations of VA 
with respect to the duty to assist.  Regarding the effective 
date for increased compensation for the low back strain and a 
current rating increase, the Board observes that the 
appellant and his representative have brought pertinent 
evidence to the attention of the RO and the Board and it was 
requested.  The RO notified the appellant and his 
representative of the evidence needed to substantiate the 
claims by virtue of rating decisions, statement of the case, 
supplemental statements of the case, as applicable, and other 
correspondence pertinent to the claims.  The appellant and 
his representative submitted arguments in support of the 
claims at a Board hearing.  

The contentions are directed to the RO's interpretation of 
pertinent information of record.  Thus, the Board finds that 
the relevant evidence available for an equitable resolution 
of the appellant's intertwined claims has been identified and 
obtained.  The Board finds that VA can provide no further 
assistance that would aid in substantiating the claims. 

After review of the development of the claims, it is the 
opinion of the Board that the RO substantially satisfied the 
requirements of the VCAA.  As a result, the Board believes 
the record is complete to the extent possible.  In developing 
the record, the RO sought the records of VA treatment and 
received information for private treatment that the veteran 
had mentioned.  The RO obtained examination as the Board 
requested.  Neither the veteran nor his representative have 
indicated the likely existence of any evidence that has not 
already been obtained that would be crucial to the claims.  
McKnight and Epps, supra.  

The RO developed the claims conscientiously and sought to 
obtain information that would be helpful.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  See Baker, 
Grivois, Gobber and Dixon, all supra.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate his claims, 
and has assisted him through stating the reasoning against 
the claims, arranging a personal hearing and providing copies 
of the pertinent VA correspondence.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, as noted previously, 
these provisions do not provide any rights other than those 
provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of the claims.  See 
Bernard, supra.  

Increased rating

The Board is satisfied with the VA examinations that were 
intended to discuss relevant evaluative criteria in accord 
with the principles established in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The record reflects that the veteran 
did report for the examinations.  

In the Board's opinion, the examinations were comprehensive 
and the relevant rating criteria may be applied in light of 
the examination findings.  The medical examination records 
include sufficient detail regarding the veteran's low back 
strain to apply current rating criteria and are considered 
the best evidence for an informed determination of the 
current impairment from the disability.  Further, there has 
not been reported any more recent comprehensive evaluation or 
treatment since the VA examination in August 2000.  Johnson 
v. Brown, 9 Vet. App. 7 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The veteran's disability has been rated during this appeal in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 which, collectively, assess 
the frequency and intensity of attacks, pain, muscle spasm, 
and limitation of motion as primary rating criteria for the 
incremental ratings from 0 to 40 percent.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the rating scheme based on limitation of motion is 
appropriate for the veteran's disability in view of the 
diagnosis and symptomatology and the consistency between the 
applicable rating schemes for the low back strain.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records as they reflected the contemporaneous 
complaints of lower back pain.  Viewed collectively, the 
examination reports, which record observations through late 
2000, show persistent pain complaints and limitation of 
motion that predominates the orthopedic findings.  He has no 
neurologic deficit linked to the low back strain, precluding 
application of the criteria under diagnostic code 5293 
referable to intervertebral disc syndrome.  

Therefore, the most plausible rating scheme appears to be 
under Diagnostic Codes 5292 and 5295 for lumbosacral strain 
both contemplating limitation of motion.  38 C.F.R. §§ 4.14, 
4.21.  

The veteran was rated 20 percent initially from October 2000 
on the basis of a contemporaneous VA examination wherein the 
examiner noted lumbosacral strain was symptomatic and 
accounted for an appreciable degree of his low back 
manifestations.  Prior to October 2000 the best evidence 
available is contained in the VA examinations that were 
completed in 1996 and 1999.  The Board has not overlooked the 
conflicting objective assessments.  

The Board notes the limitations that involve the low back and 
that the veteran's hearing testimony clarified the nature and 
extent of his limitations.  The record of medical treatment 
shows the formal evaluations add pertinent evidence regarding 
the low back strain.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted prior to and from October 23, 2000.  The RO 
relied on manifestations of low back strain having been 
"confirmed" on the October 23, 2000 examination.  However, 
the VA examiner in 1999 found back pain and limitation of 
motion secondary to chronic lumbosacral strain and at most a 
moderate level of disability after further review in June 
2000.  The VA examiner in 1994 found severe low back strain 
based on marked limitation of motion.  The examiner did not 
identify any manifestations of spinal stenosis although 
having been presented with a medical history of surgery for 
it.

The back disability symptoms plausibly linked to low back 
strain, overall, appear to warrant the corresponding 
percentage evaluation of 40 percent.  The rating for the 
veteran's lumbar spine disease must be coordinated with 
functional impairment.  38 C.F.R. § 4.21.  Here applying the 
rating schedule liberally results in a 40 percent evaluation 
recognizing more than a moderate disability overall.  As 
demonstrated on the 1994, 1999 and the most recent VA 
examinations, there is evidence of appreciable functional 
impairment with exacerbation and appreciable limitation of 
motion.  

The examiners, overall, were very careful in describing the 
veteran's presentation and there did not appear to be an 
appreciable inconsistency between his presentation and the 
objective evidence of his disability.  

The examination in 1996 appeared to show minimal findings but 
the examiners in 1994, 1999, and 2000 did not appear to doubt 
the objective findings of pain and limitation of motion from 
the low back strain.  Thus the Board does not accord any 
significant probative value to the 1996 VA examination as it 
is inconsistent with prior and subsequent evaluations, all 
having taken into account the veteran's history.  The Board 
observes that nothing from the examiners indicated effort 
dependence or inconsistency in the lumbar spine movement for 
the Board to weigh the 1996 examination as more probative.  
The Board attaches some weight to the limitation of motion 
reported and the examiner's characterization of the level of 
disability, but the indicators of the level of disability are 
viewed collectively at this time given the application of 
38 C.F.R. §§ 4.40 or 4.45.

Further, the preponderance of the evidence is not against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examinations, would appear to reflect a 
level of impairment greater than the disability level 
contemplated in the currently granted 20 percent evaluation.  
The most recent VA examination found objective evidence of 
pain on motion.  Functional limitation from the low back 
strain was deemed mild to moderate in view of the diagnosis 
and pertinent comments made by the examiner in 1999, but an 
earlier VA examiner felt the disability was severe.  More 
recently the examiner felt the majority of symptoms were 
linked to the low back strain rather than the nonservice-
connected spinal stenosis.  

Thus the benefit of the doubt would permit a 40 percent 
rating.  An examiner has found severe impairment and there is 
an opinion of mild to moderate impairment.  Overall, given 
that the pain and limitation of motion most recently shown 
were primarily linked to the low back strain, the 40 percent 
rating appears justified for the current as well prior to the 
October 2000 rating increase.


Further, on the most recent examination, the veteran 
complained of pain with ranges of motion.  The examiner did 
report precise ranges of motion and supported motion limited 
by pain.  Thus there are three examiners during the appeal 
period who explained as more likely than not appreciable 
manifestations of the service-connected disability.  

The Board is of the opinion that the VA examiner in 1996 may 
have viewed the veteran as not having a disability from 
military service.  However service-connection is in effect 
for a low back strain that the examiners in 1994, 1999 and 
2000 felt was significantly symptomatic.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40 and 4.45 does not provide a 
basis for a higher rating than 20 percent as pain and 
appreciable limitation of motion was manifested on all 
examinations.  The current complaints principally of pain are 
noted and, significantly, the VA examiners several years 
apart have reported objective evidence of disabling low back 
strain from an orthopedic standpoint to support a rating in 
excess of 20 percent.  

In summary, an evaluation of 40 percent can be assigned under 
Diagnostic Code 5295 or 5292 for low back strain on the 
current record based on the approximated symptomatology and 
functional impairment.  There is no ankylosis reported 
currently to permit the application of Diagnostic Code 5289, 
and no neurologic symptoms linked to the low back strain that 
would warrant application of the criteria under diagnostic 
code 5293 for a higher evaluation.  The VA examiners in 2000 
and 1999 found only limitation of motion and pain from low 
back strain.  The 40 percent rating is based upon a liberal 
interpretation of the entire evidentiary record which is 
contemplated in the disability evaluation process.  38 C.F.R. 
§ 3.103.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim, but that increased disability 
compensation may be granted from the date an ascertainable 
increase occurred during the one year period prior to the 
date of claim or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met, or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor 
of an earlier effective date for a 20 percent evaluation 
which is implicitly included in a claim for a lesser or 
greater compensable evaluation.  Basically, the theory 
underlying the claim for retroactive entitlement suggested 
that the 20 percent rating at a minimum should have been in 
effect for the entire period of the appeal.  

The veteran did appeal the rating decision in 1994 wherein 
the RO affirmed the noncompensable rating.  The Board 
observes that the basis for the October 23, 2000 effective 
date is readily apparent from the record.  The RO concluded 
that the record did not show an ascertainable increase in the 
service-connected disability earlier than that date, in 
essence holding that such increase was first ascertained 
during VA examination on that date, based upon a clarifying 
medical opinion, but not earlier.  

The decision presently before the Board may be resolved in 
accord with this opinion and the current law regarding the 
effective date of increase as interpreted in Harper and the 
corresponding VA General Counsel precedent.  From the record 
before the RO, the Board is able to find that an 
ascertainable increase was manifested prior to October 2000.  
Objective signs noted by the VA examiners in 1994 and 1999 
supported the increase.  See Hazan v. Gober, 10 Vet. App. 511 
(1997) and Swanson v. West, 12 Vet. App. 442 (1999).  

The effective date will coincide with the later of the date 
of claim or ascertainable increase, which in this case is 
earlier than October 23, 2000.  The VA examiner in October 
2000 essentially confirmed what the previous VA examiners 
reported in 1994 and 1999 regarding low back strain.  Each 
examiner was aware of the coexisting disorders of the lower 
spine and made specific findings for low back strain.  Thus 
increased compensation may be established from the date of 
ascertainable increase or date of claim in accordance with 
the applicable law and regulations governing monetary 
payments of this kind.  In this case the date of claim for 
increase seems the logical choice.  The Board in adjudicating 
the appeal for a rating increase has found the 40 percent 
rating should apply for the entire period of this appeal.


Additional considerations

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has provided the provisions pertaining to 
extraschedular evaluations, but did not discuss them as they 
pertain to low back strain.  The precise reference was in a 
March 1999 statement of the case on an increased evaluation 
for otitis media.  In any event, the RO did not grant an 
increased evaluation for low back strain on this basis, and 
the veteran has not argued for application of increased 
benefits on an extraschedular basis.  Nor do his statements 
on appeal, as well as those of his representative, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits.  

Thus, the Board does find that the veteran would be 
prejudiced by the Board's initial consideration of this phase 
of the claim for increased compensation benefits.  VAOPGCPREC 
6-69.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In any 
event, the veteran is being granted an increased evaluation 
on a schedular basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to service connection for spinal stenosis is 
denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
disability of the left foot, the appeal is granted to this 
extent only.

Entitlement to an increased rating of 40 percent for low back 
strain prior to and from October 23, 2000 is granted, subject 
to the regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding entitlement to service connection for a disability 
of the left foot, the Board must request further examination 
since the Board and the RO must rely on independent medical 
evidence in matters requiring medical diagnosis or etiology.  
A contemporaneous comprehensive VA special orthopedic 
examination with competent medical opinion would materially 
assist in the adjudication of the claimant's appeal.  In this 
regard, in view of the new and material evidence documenting 
apparently chronic left foot symptomatic complaints during 
the post service years, a VA medical specialist must analyze 
the evidentiary record to ascertain whether any current left 
foot disorder(s) no matter how diagnosed are related to 
service on the basis of incurrence or aggravation.  

Additionally, the veteran may have additional medical 
evidence with which to supplement the record, referable to 
treatment of his left foot symptomatology and service-
connected otitis media.  Regarding otitis media, the current 
claim did not include a complete medical examination.  An 
audiologist examined the veteran in October 2000 for impaired 
hearing, but the otitis media evaluation requires an 
examination by a physician competent in ear disorders.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45-632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).


Accordingly, in light of the development mandated by the VCAA 
and other applicable law and regulations, this case is 
REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his left foot symptomatology 
before he entered military service and 
anytime after service, and currently for 
otitis media.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b),(c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)). 

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
who has not previously examined him, to 
determine the nature, extent of severity, 
and etiology of any left foot disorder(s) 
which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.  

After the completion of the examination 
and the review of the claims folder, the 
examiner should respond to the following: 

(1) Did the veteran have a preexisting 
left foot disorder upon entrance into 
active service and, if so, what evidence 
is relied upon to establish preexistence?  


If the opinion is in the affirmative, 
then the examiner should further opine as 
to whether or not any preexisting 
disorder(s) was/were aggravated during 
service under the analysis set forth in 
Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994) and whether a neuroma represented 
evidence of aggravation or natural 
progress of a preexisting condition.  

Finally, if the examiner is of the 
opinion that a left foot disability did 
not preexist service, then the examiner 
should indicate whether or not any 
current left foot disorder(s) is/are 
related to the left foot complaints for 
which the veteran was treated during 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  The RO should arrange for a VA 
special otolaryngology examination of the 
veteran by an appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the extent of 
severity of his otitis media.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.




The specialist in otolaryngology should 
be requested to review the claims file 
and provide an opinion as to the whether 
the veteran's otitis media has been 
characterized by suppurative process 
during the period of this appeal.  

Any other specialty consultation(s) 
deemed necessary for a comprehensive 
evaluation should be obtained.  A 
complete rationale should be offered for 
all opinions and conclusions expressed. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  If the RO 
is unable to obtain any of the relevant 
records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A(b)(2), 
5107) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a disability of the left 
foot on a de novo basis.  The RO should 
also readjudicate the issue of 
entitlement to an increased (compensable) 
rating for otitis media of the left ear 
with consideration being given to any 
changed regulations during the appeal 
period that are applicable.  The RO 
should also document it consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2001), as 
warranted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO, however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection and increased evaluation.  38 C.F.R. 
§ 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



